COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-09-051-CR
 
 
ZACHARIAH ELIAS VANDERBURG                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
                                                    
                                              ------------
Appellant Zachariah Elias Vanderburg attempts to
appeal from the trial court=s
judgments sentencing him to two years=
imprisonment for one count of sexual assault and six years=
community supervision for a second count of sexual assault.  We dismiss the appeal for lack of
jurisdiction.




Vanderburg=s
sentence was imposed on November 21, 2008. 
Vanderburg filed a motion for new trial, so his notice of appeal was due
within ninety daysCthat is, on or before February
19, 2009.  See Tex. R. App. P.
26.2(a)(2).  Vanderburg did not file his
notice of appeal until February 24, 2009.
We sent notice to Vanderburg on March 26, 2009,
stating that because of the apparent untimeliness of his notice of appeal, we
would dismiss the appeal unless he or any party desiring to continue the appeal
responded by April 6, 2009, and showed grounds for continuing the appeal.  See Tex. R. App. P. 9.2(b)(1)B(2).  We received no response.
The lack of a timely notice of appeal deprives
this court of jurisdiction.  See State
v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000); Olivo v. State,
918 S.W.2d 519, 522B23 (Tex. Crim. App. 1996); Williams
v. State, 76 S.W.3d 207, 209 (Tex. App.CFort
Worth 2002, no pet.).  Therefore, because
Vanderburg failed to timely file his notice of appeal and failed to provide us
with grounds for continuing his appeal, we must dismiss the appeal for want of
jurisdiction.[2]  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
PANEL: WALKER, MCCOY, and MEIER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 30, 2009




[1]See Tex. R. App. P. 47.4.


[2]Because we lack
jurisdiction over the appeal, we take no action on Vanderburg=s counsel=s motion to withdraw that
was filed on March 16, 2009.